Citation Nr: 0202664	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Philadelphia, Pennsylvania RO, which 
held that new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder, however the RO denied service connection.

The Board points out that from a review of the February 1999 
rating decision, it appears that the RO reopened the claim 
for entitlement to service connection for a left shoulder 
disability, but then denied this claim as not well grounded. 
Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening of this claim before considering them on the 
merits. 38 U.S.C.A. §§ 5108, 7105, (West 1991); Barnett v. 
Brown, 8 Vet.App 1 (1995).  As such, the issue in appellate 
status is as listed above.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied service 
connection for a left shoulder disability; the veteran did 
not appeal this denial.

2.  Evidence added to the record since December 1998 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The December 1998 rating decision, which denied service 
connection for a left shoulder disability, is final.  38 
U.S.C.A. §§ 1110, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 3.306, 20.1100 (2001).

2.  Evidence received since December 1998 is new and material 
and the claim for service connection for a left shoulder 
disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection in July 1978.  By rating decision dated that same 
month, the RO denied service connection for a left shoulder 
disability because the veteran's service medical records 
revealed no evidence of complaints, findings, or treatment of 
a left shoulder disability.  The veteran filed a substantive 
appeal in January 1979 and the Board denied service 
connection in an August 1979 decision.  Subsequently, the 
veteran filed a claim in August 1979.  By rating decision 
dated October 1979, the RO again denied service connection 
for a left shoulder disability stating that no new and 
material evidence had been submitted.  The veteran filed a 
substantive appeal and the Board once again denied service 
connection in a June 1989 decision.  Following the Board 
denial, the veteran filed a claim in December 1998.  By 
rating decision dated December 1998 the RO denied service 
connection for a left shoulder disability as no new and 
material evidence had been submitted.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

The Board notes that while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply because the veteran's claim to reopen a 
finally decided claim was not received on or after August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 (Aug. 29, 
2001).

In the case at hand, the evidence available for the RO's 
consideration in December 1998 includes: service medical 
records dated September 1954 to September 1957, which show 
the veteran injured his shoulder one year prior to service 
and no complaints of a left shoulder at the time of 
separation; a letter from William Sullivan, Navy Corpsman, 
received January 1979, stating he treated the veteran for a 
shoulder and back injury in service; a bill from Dr. Homer 
Boysen, dated November 1974, requesting payment for services 
rendered for a left shoulder disability; a VA Medical 
Certificate, dated March 1988, diagnosing the veteran with a 
left shoulder disability; treatment records from the Lebanon, 
Pennsylvania VA Medical Center (VAMC), dated August 1997 
through September 1998, showing treatment and a magnetic 
resonance imaging (MRI) performed for a left shoulder 
disability; a detailed statement from William Sullivan, dated 
November 1998, regarding treatment of the veteran during 
service for sprained muscles and torn ligaments of the left 
shoulder and neck; and medical records from Sosar Physical 
Therapy, dated October 1998 through December 1998, showing 
treatment for a left shoulder disability.

In January 1999, the veteran requested that his claim for 
entitlement to service connection for a left shoulder 
disability be reopened.  Newly submitted evidence since the 
December 1998 rating decision includes: lay statements dated 
January and December 1999; treatment records from the 
Lebanon, Pennsylvania VAMC, dated November 1997 through April 
1999; a VA orthopedic surgeon consultation report, dated 
October 1999; hearing transcript dated January 1999; a note 
from Dr. Gursharan Singh, dated April 2001; and a VA 
radiology report dated March 2001.

Lay statements from the veteran's wife and friend state that 
the veteran came home from service with left shoulder 
problems and that he continues to have complaints.  A lay 
statement from an acquaintance of the veteran states that he 
spoke with the veteran in November 1957 and that the veteran 
told him about injuring his shoulder in service.

VA treatment records, dated November 1997 through April 1999, 
show the veteran was treated for a left shoulder disability.  
Likewise, during a VA orthopedic surgeon consultation, dated 
October 1999, the examiner diagnosed the veteran with a left 
frozen shoulder and adhesive capsulitis with left rotator 
cuff partial tear.

In the January 1999 hearing transcript, the veteran testified 
that he injured his left shoulder in service when a military 
shell fell on him.  As a result of this accident, the veteran 
further stated that he now experiences pain, swelling, and 
limited movement in his shoulder.  The veteran also testified 
that he first sought medical treatment about a week following 
military separation from Dr. Hause followed by Dr. Lawler.  
The veteran's wife testified that she has to help the veteran 
with everyday activities.

A note from Dr. Gursharan Singh, dated April 2001, reports 
that he treated the veteran for a left shoulder injury from 
1980 to 1984.

The March 2001 VA radiology report revealed a hypertrophic 
spur along the inferior portion of the acromion most likely 
encroaching upon the musculotendinous cuff.

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it includes statements from acquaintances of the veteran 
to include his spouse which tend to show treatment for a left 
shoulder injury in service and complaints referable to the 
left shoulder within the immediate post service period as 
well as a current left shoulder disability.  The Board finds 
that the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim for service 
connection for a left shoulder disability, and that, 
accordingly, his claim is reopened.



ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disability, the claim is reopened.  To this 
extent, the appeal is granted.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

